United States Court of Appeals
                              For the Eighth Circuit
                         ___________________________

                                 No. 21-2758
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                              Michael Shawn McGuire

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                    for the Northern District of Iowa - Eastern
                                  ____________

                              Submitted: May 16, 2022
                                Filed: May 19, 2022
                                   [Unpublished]
                                   ____________

Before SHEPHERD, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       Michael McGuire received a 120-month prison sentence after he pleaded
guilty to four counts of cyberstalking. See 18 U.S.C. § 2261A(2). An Anders brief
suggests that the sentence is substantively unreasonable and that he should not have
received a fine. See Anders v. California, 386 U.S. 738 (1967). A pro se
supplemental brief raises two other issues.
       Neither the sentence nor the fine poses a problem. The record establishes that
the district court1 sufficiently considered the statutory sentencing factors, 18 U.S.C.
§ 3553(a), and did not rely on an improper factor or commit a clear error of
judgment. See United States v. Feemster, 572 F.3d 455, 461–62 (8th Cir. 2009) (en
banc). The record further establishes that the district court did not clearly err when
it found that McGuire was “able to pay [the] fine.” United States v. Allmon, 500
F.3d 800, 807 (8th Cir. 2007) (quoting U.S.S.G. § 5E1.2(a)).

      McGuire’s pro se arguments fare no better. He forfeited his double-jeopardy
argument when he pleaded guilty, see United States v. Broce, 488 U.S. 563, 571
(1989); and there has been no impermissible double counting, see United States v.
Jones, 951 F.3d 918, 919 –20 (8th Cir. 2020).

      Finally, we have independently reviewed the record and conclude that no
other non-frivolous issues exist. See Penson v. Ohio, 488 U.S. 75, 82 –83 (1988).
We accordingly affirm the judgment of the district court and grant counsel
permission to withdraw.
                       ______________________________




      1
       The Honorable C.J. Williams, United States District Judge for the Northern
District of Iowa.
                                         -2-